Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number (14) of fig.1  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, in lines 1-2 the phrase “the second lining plate structure and the third lining plate structure are arranged in the first lining plate structure sequentially” render the claim indefinite because it is unclear what is meant by this phrase.
After reviewing the applicant’s specifications, as best understood and for the purpose of the Examination the Examiner interpreted “the second lining plate structure and the third lining plate structure are arranged in the first lining plate structure sequentially” as “the second lining plate structure and the third lining plate structure are arranged with the first lining plate structure sequentially”.
Claims 4-7 are rejected because they depend from claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Huang (CN203018122U attached NPL, English Machine translation).
Regarding claim 1, Huang discloses a material crushing cavity structure (fig.1, abstract and page 2 lines 10-20), comprising: 
a first crushing cavity structure for passing through an input material having a first material characteristic (see fig.1 below, the material that processing in the first crushing cavity having size smaller than the input materials), 
the first crushing cavity structure has a first crushing cavity and a first lining plate structure (see fig.1 below) that match the first material characteristic (see fig.1 below: the first crushing cavity and a first lining plate structures must be designed according to specific requirements to produce the materials with specific characteristic; see the size and the shape of the first lining plate and the first crushing cavity), and 
the first crushing cavity and the first lining plate structure form a first-stage material crushing channel (see fig.1 below); 
a second crushing cavity structure (see fig.1 below) for passing through a first-stage material having a second material characteristic (the material that process in the first crushing cavity structure), the first-stage material is obtained by the input material passing through the first-stage material crushing channel (see fig.1 below), 
the second crushing cavity structure has a second crushing cavity and a second lining plate structure (see fig.1 below) that match the second material characteristic (see fig.1 below: the second crushing cavity and a second lining plate structures must be designed according to specific requirements to produce the materials with specific characteristic, see the size and the shape of the second lining plate and the second crushing cavity), and 
the second crushing cavity and the second lining plate structure form a second-stage material crushing channel (see fig.1 below); wherein, the first-stage material crushing channel and the second-stage material crushing channel form a continuous material crushing channel (see fig.1 below).  

Regarding claim 2, Huang discloses further comprising: 
a third crushing cavity structure (see fig.1 below) for passing through a second-stage material (the material that process in the second crushing cavity structure) having a third material characteristic to obtain a crushed output material (the output material from the third crushing cavity structure), 
the second-stage material is obtained by the first-stage material passing through the second-stage material crushing channel (see fig.1 below), 
the third crushing cavity structure has a third crushing cavity and a third lining plate structure that match the third material characteristic (the third crushing cavity and a third lining plate structures must be designed according to specific requirements to produce the materials with specific characteristic; see the size and the shape of the third lining plate and the first crushing cavity), and 
the third crushing cavity and the third lining plate structure form a third-stage material crushing channel (see fig.1 below); wherein, 
the third-stage material crushing channel and the continuous material crushing channel form a multi-stage continuous material crushing channel (see fig.1 below).  

    PNG
    media_image1.png
    884
    895
    media_image1.png
    Greyscale






















Regarding claim 3, Huang discloses wherein, the second lining plate structure and the third lining plate structure are arranged in the first lining plate structure sequentially (see fig.1 above: the lining plate (1) having the first, second and third lining structures), and 
form a multi-stage nested crushing cavity structure together with the first lining plate structure (see fig.1 above), any one of the second crushing cavity and the third crushing cavity is different from the first crushing cavity in terms of the cavity size (see fig.1 above), and 
the second crushing cavity and the third crushing cavity are different from each other in terms of the cavity size (see fig.1 above).  

Regarding claim 4, Huang discloses wherein, the first lining plate structure comprises a fixed cone lining plate (fig.1: (1)) and a moving cone lining plate (fig1.: (2)) (abstract and page 2 lines 10-20; 
the working faces of the fixed cone lining plate and the moving cone lining plate are stepped curve faces (see fig.1 above), and form an upper laminating crushing cavity (see fig.1 above), 
a middle laminating crushing cavity, and a lower laminating crushing cavity (see fig.1 above),
the sizes of which are reduced sequentially, with respect to the position of the input material (see fig.1 above); 
the upper laminating crushing cavity, the middle laminating crushing cavity, and the lower laminating crushing cavity form the first crushing cavity (see fig.1 above). 

Regarding claim 5, Huang discloses wherein, the second lining plate structure comprises a concave-convex lining plate structure formed by arranging concave-convex structures on the working faces of the fixed cone lining plate and the moving cone lining plate in the first crushing cavity (see fig.1 above; see the concave-convex lining plate); 
the concave-convex lining plate structure forms an upper nested second-stage laminating crushing cavity (see fig.1 above), 
a middle nested second-stage laminating crushing cavity, and a lower nested second-stage laminating crushing cavity (see fig.1 above), 
the sizes of which are reduced sequentially, corresponding to the upper laminating crushing cavity, the middle laminating crushing cavity, and the lower laminating crushing cavity (see fig.1 above); 
the upper nested second-stage laminating crushing cavity, the middle nested second-stage laminating crushing cavity, and the lower nested second-stage laminating crushing cavity form the second crushing cavity (see fig.1 above).  

Regarding claim 7, Huang discloses, wherein, the third lining plate structure comprises: concave wedge grooves (fig.1: (4)) arranged on a parallel working face of the moving cone lining plate relative to the fixed cone lining plate.

Regarding claim 8, Huang discloses a method for designing a multi-stage nested material crushing cavity structure (abstract and page 2 lines 10-20; see fig.1 above), comprising the following steps: 
S1) selecting a first crushing cavity structure according to the material characteristics of an input material (see fig.1 above: the first crushing cavity and a first lining plate structures must be designed according to specific requirements to produce the materials with specific characteristic; see the size and the shape of the first lining plate and the first crushing cavity); 
S2) selecting a second crushing cavity structure according to the material characteristics of a first-stage material obtained by the input material passing through the first crushing cavity structure (see fig.1 above: the second crushing cavity and a second lining plate structures must be designed according to specific requirements to produce the materials with specific characteristic, see the size and the shape of the second lining plate and the second crushing cavity), and 
nesting the second crushing cavity structure in the first crushing cavity structure to form a continuous material crushing channel (see fig.1 above); 
S3) selecting a third crushing cavity structure according to the material characteristics of a second-stage material obtained by the first-stage material passing through the second crushing cavity structure (see fig.1 above: the third crushing cavity and a third lining plate structures must be designed according to specific requirements to produce the materials with specific characteristic; see the size and the shape of the third lining plate and the first crushing cavity), and 
forming a multi-stage continuous material crushing channel by the third crushing cavity structure, the first crushing cavity structure and the second crushing cavity structure (see fig.1 above).  


Regarding claim 9, Huang discloses the first crushing cavity structure has a first crushing cavity and a first lining plate structure, the second crushing cavity structure has a second crushing cavity and a second lining plate structure (see fig.1 above), and 
the operation of arranging the second crushing cavity structure in the first crushing cavity structure to form the continuous material crushing channel in the step S2) (see fig.1 above) comprises: 
arranging a concave-convex structure on the working face of the first lining plate structure in the first crushing cavity structure (see fig.1 above), taking a part of the first lining plate structure arranged with the concave-convex structure as the second lining plate structure of the second crushing cavity structure and forming the second crushing cavity of the second crushing cavity structure (see fig.1 above), so that the second crushing cavity structure is nested in the first crushing cavity structure to form the continuous material crashing channel (see fig.1 above).  

Regarding claim 10, Huang discloses wherein, the first lining plate structure comprises a fixed cone lining 31plate and a moving cone lining plate (see fig.1 above), 
the third crushing cavity structure has a third crushing cavity and a third lining plate structure (see fig.1 above), and 
the operation of forming the multi-stage continuous material crushing channel by the third crushing cavity structure (see fig.1 above), 
the first crushing cavity structure and the second crushing cavity structure in the step S3) (see fig.1 above) comprises: 
forming the third lining plate structure of the third crushing cavity structure and forming the third crushing cavity (see fig.1 above) by arranging concave wedge grooves (fig.1: (4)) in the parallel working face of the moving cone lining plate of the first crushing cavity structure (see fig.1 above), so that the third crushing cavity structure, the first crushing cavity structure and the second crushing cavity structure form the multi-stage continuous material crushing channel (see fig.1 above). 

Claim 1 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shi (CN206415156U attached NPL, English Machine translation).
Regarding claim 1, Shi discloses a material crushing cavity structure (figs.3-5: (4) and paragraphs 54 and 151), comprising: 
a first crushing cavity structure (fig.4: (11)) for passing through an input material (figs.3-4: the opening of the element (1)) having a first material characteristic (the material that processing in the first crushing cavity having size smaller than the input materials), 
the first crushing cavity structure has a first crushing cavity (figs.3-4: (11)) and a first lining plate structure (figs.3-4: (3)) that match the first material characteristic (figs.3-4: the first crushing cavity and a first lining plate structures must be designed according to specific requirements to produce the materials with specific characteristic; see the size and the shape of the first lining plate and the first crushing cavity), and 
the first crushing cavity and the first lining plate structure form a first-stage material crushing channel (fig.4: the stage at element (11)); 
a second crushing cavity structure (fig.4: (12)) for passing through a first-stage material having a second material characteristic (the material that process in the first crushing cavity structure (fig.4: (11)), 
the first-stage material is obtained by the input material passing through the first-stage material crushing channel (fig.4: (11)), 
the second crushing cavity structure has a second crushing cavity (fig.4: (12)) and a second lining plate structure (figs.3-4: (3)) that match the second material characteristic (figs.3-4: the second crushing cavity and a second lining plate structures must be designed according to specific requirements to produce the materials with specific characteristic, see the size and the shape of the second lining plate and the second crushing cavity), and 
the second crushing cavity and the second lining plate structure form a second-stage material crushing channel (fig.4: (12)); wherein, the first-stage material crushing channel and the second-stage material crushing channel form a continuous material crushing channel (fig.3: (4)).  

Regarding claim 8, Shi discloses a method for designing a multi-stage nested material crushing cavity structure (figs.3-5: (4) and paragraphs 54 and 151), comprising the following steps: 
S1) selecting a first crushing cavity structure (fig.4: (11)) according to the material characteristics of an input material (figs.3-4: the opening of the element (1)) (the material that processing in the first crushing cavity having size smaller than the input materials; the first crushing cavity and a first lining plate structures must be designed according to specific requirements to produce the materials with specific characteristic; see the size and the shape of the first lining plate and the first crushing cavity); 
S2) selecting a second crushing cavity structure (fig.4: (12)) according to the material characteristics of a first-stage material obtained by the input material passing through the first crushing cavity structure (figs.3-4 the second crushing cavity and a second lining plate structures must be designed according to specific requirements to produce the materials with specific characteristic, see the size and the shape of the second lining plate and the second crushing cavity), and 
nesting the second crushing cavity structure in the first crushing cavity structure to form a continuous material crushing channel (figs.3-4: (4)); 
S3) selecting a third crushing cavity (fig.4: (13)) structure according to the material characteristics of a second-stage material obtained by the first-stage material passing through the second crushing cavity structure (figs.3-4: the third crushing cavity and a third lining plate structures must be designed according to specific requirements to produce the materials with specific characteristic; see the size and the shape of the third lining plate and the first crushing cavity), and 
forming a multi-stage continuous material crushing channel by the third crushing cavity structure, the first crushing cavity structure and the second crushing cavity structure (figs.3-4).  






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN203018122U attached NPL, English Machine translation) in view of Allen (US3312404A).
Regarding claim 6, Huang discloses wherein, the concave-convex structure comprises: concave grooves (see fig.1 above)
Huang does not disclose which extend along the generatrix of the conical surface of the fixed cone lining plate or the moving cone lining plate, and have constant groove width; convex cones, which are arranged in alternate with the concave grooves; wherein the groove depth of the concave grooves varies from deep to shallow with respect to the working faces of the convex cones along the displacement vector direction of the input material; wherein in the longitudinal cross section of a selected moving cone lining plate or fixed cone lining plate, the symmetrical central planes of the concave grooves are at a spiral angle with respect to the generatrix of the conical surface of the current lining plate, the rotation direction of the spiral angle is the same as the rotation direction of the moving cone lining plate; wherein the working faces of the convex cones are arranged in a spiral sector shape along the displacement vector direction of the input material.

Allen teaches a cone crusher (col.4 lines 1-65), comprises: 
concave grooves (fig.2: (66) and (67), the shape of the spiral grooves), which extend along the generatrix of the conical surface of a fixed cone lining plate (figs.1-2: (25)) or the moving cone lining plate (figs.1-2: (27)), and have constant groove width; convex cones, which are arranged in alternate with the concave grooves; 
wherein the groove depth of the concave grooves varies from deep to shallow with respect to the working faces of the convex cones along the displacement vector direction of the input material (col.7 lines 20-33); 
wherein in the longitudinal cross section of a selected moving cone lining plate or fixed cone lining plate, the symmetrical central planes of the concave grooves are at a spiral angle with respect to the generatrix of the conical surface of the current lining plate (col.7 lines 20-33), 
the rotation direction of the spiral angle is the same as the rotation direction of the moving cone lining plate (col.7 lines 20-33);  
30wherein the working faces of the convex cones are arranged in a spiral sector shape along the displacement vector direction of an input material (fig.1: (12)).

Both of the prior arts of Huang and Allen are related to a cone crusher having liner plates;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the concave-convex structure comprises of the apparatus of Huang to have the concave grooves which extend along the generatrix of the conical surface of the fixed cone lining plate or the moving cone lining plate, and have constant groove width; convex cones, which are arranged in alternate with the concave grooves; wherein the groove depth of the concave grooves varies from deep to shallow with respect to the working faces of the convex cones along the displacement vector direction of the input material; wherein in the longitudinal cross section of a selected moving cone lining plate or fixed cone lining plate, the symmetrical central planes of the concave grooves are at a spiral angle with respect to the generatrix of the conical surface of the current lining plate, the rotation direction of the spiral angle is the same as the rotation direction of the moving cone lining plate; wherein the working faces of the convex cones are arranged in a spiral sector shape along the displacement vector direction of the input material as taught by Allen in order to provide additional forces impelling the material through the machine and define flow courses for the descending material (Allen: col.7 lines 20-33), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725